Citation Nr: 0817654	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-37 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left below-the-
knee amputation secondary to the service-connected disability 
of weak feet with hammer toe deformities.

2.  Entitlement to service connection for ulcers of the right 
leg and ankle secondary to the service-connected disability 
of weak feet with hammer toe deformities.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for varicose veins of 
the left leg with stasis dermatitis and ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of that 
hearing is of record.

Initially, the Board notes that an August 1970 rating 
decision denied service connection for "swelling and 
ulceration of the ankles"; however, in the August 1970 
notification letter sent to the veteran, the RO stated that 
the veteran's "varicose veins and left ankle disorder" were 
related to a fractured left femur suffered in 1969, and that 
there was no etiological relationship between the current 
swelling and ulceration and the veteran's service-connected 
weak feet.  Additionally, an August 1974 rating decision 
notified the veteran that service connection was denied for 
"varicose veins with secondary ulcers" and only discussed 
the left leg and ankle in its decision.  This rating decision 
was appealed to the Board, and a May 1975 Board decision 
denied service connection for varicose veins, stating that it 
was not directly related to service, nor was it secondary to 
the veteran's service-connected weak feet.  

The Board concludes that the RO's August 1970 letter to the 
veteran did not notify him of a denial of service connection 
for a disability related to ulcers on the right leg and 
ankle; nor did the August 1974 rating decision, which only 
discussed the left leg and ankle.  Consequently, the Board 
will address the veteran's claim of secondary service 
connection regarding ulcers on the right leg and ankle on the 
underlying merits, rather than characterizing it as a claim 
to reopen a previously denied claim.


FINDINGS OF FACT

1.  The veteran's left below-the-knee amputation was not 
caused or made worse by service-connected weak feet with 
hammer toe deformities.

2.  The veteran's right ankle and leg ulcers were not caused 
or made worse by service-connected disability of weak feet 
with hammer toe deformities.

3.  By way of a May 1975 decision, the Board of Veterans' 
Appeals denied service connection for varicose veins.

4.  Evidence received since the May 1975 decision, is new to 
the record, but does not by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim; nor does it raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The veteran's left below-the-knee amputation is not 
proximately due to or the result of his service-connected 
weak feet with hammer toe deformities.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.102, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).

2.  The veteran's ulcers of the right leg and ankle are not 
proximately due to or the result of his service-connected 
weak feet with hammer toe deformities.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.102, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).

3.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
varicose veins of the left leg with stasis dermatitis and 
ulcers has not been received.  38 U.S.C.A. §§ 1110, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist by way of 
VCAA correspondence dated in May 2006, June 2006, and August 
2006, prior to the initial adjudication of the claim.  
Specifically, regarding VA's duty to notify, the 
notifications to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and he was informed of 
the requirement that new and material evidence must be 
received in order to reopen a claim, and he was told what was 
required to substantiate the underlying service connection 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the RO obtained the veteran's service 
medical records (SMRs), VA and private medical records.  
Here, the Board finds that a VA nexus examination is not 
warranted because the file does not contain competent 
evidence that the veteran's current disabilities are related 
to his service-connected weak feet with hammer toe 
deformities.  See Wells v. Principi, 326 F.3d 1381 (2003) 
(Board under no obligation to obtain a medical opinion when 
there is no competent evidence that the veteran's disability 
or symptoms were service related).  Further, as explained 
below, the veteran has not introduced new and material 
evidence regarding his claim for service connection for 
varicose veins, and as such, VA is not required to provide a 
medical opinion regarding whether or not this disability is 
related to service.  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA) (without the introduction of new and 
material evidence, VA is not required to provide a medical 
examination or opinion).  VA has no duty to inform or assist 
that was unmet. 

II. Background

The veteran contends that the problems he experienced with 
his feet, caused his ankles to swell while in the military, 
and led to his current disabilities; specifically his right 
leg/ankle ulcers and his left ankle ulcers which later 
resulted in a left below-the-knee amputation.  The veteran 
stated that he first noticed his feet hurting, and ankles 
swelling while marching during basic training, and stated 
that he experienced problems with his ankles swelling 
throughout his time in the military.  However, while the 
veteran noticed his ankles swelling in service, he stated 
that his problems with ulcers began in 1970, after his 
discharge.  To state it another way, the veteran believes 
that his recurrent right leg/ankle ulcers, and left below-
the-knee amputation, are related to his now service-connected 
weak feet with hammertoe deformities.

Here, an April 1970 examination by S.B., M.D., and a May 1970 
consultation by Dr. S., noted that the veteran was involved 
in a car accident in September 1969, which caused a 
comminuted fracture of the left femur.  The examiners noted 
that the veteran started to develop signs of stasis and 
later, ulceration of the medial lower leg.  The diagnosis was 
comminuted fracture of left femur with open reduction and 
Kuntscher nailing, with ulcer of the leg and stasis 
dermatitis.

At a June 1970 VA examination, the veteran complained of 
painful and swollen feet and ankles each day, with the left 
being more severe than the right.  Specifically, the veteran 
reported that in July 1965, after he was in boot camp for a 
period of three weeks, he developed painful and swollen 
ankles.  He stated that he was relieved of certain duties but 
spent the next two years stationed aboard a ship, and was 
sent to a Naval Hospital where he was given special soles for 
his shoes, which were of no help, and noted that he continued 
to experience painful and swollen feet and ankles up until 
his discharge in December 1968.  

The examiner noted that in September 1969 the veteran 
fractured the shaft of his left femur, which was treated and 
healed and did not add to the difficulty with his feet.  
However, the examiner diagnosed the veteran with moderate 
varicosities on the left medial leg from the ankle to the 
middle lower leg with small ulcer formations, and noted that 
an Unna boot had been worn for three months.  X-rays were 
conducted at the time of the VA examination, and revealed 
that the right ankle was normal in appearance, while there 
was marked swelling of the soft tissues of the left ankle, 
with some osteoporosis on the left side.

A letter dated in May 1974 by R.P., M.D., of the surgical 
clinic, noted that he first saw the veteran in January 1973, 
at which time the veteran stated that he had been involved in 
a car accident three years prior, and that he had undergone 
an open reduction and internal fixture of a left femur 
fracture using an IM rod.  Dr. P. noted that after this 
operation, the veteran reported difficulty with varicose 
veins in his left lower extremity with recurrent stasis 
ulcers over the medial aspect of the left ankle.  The veteran 
noted that he had been wearing an Unna boot off and on for 
three years.  Dr. P. noted that when he saw the veteran in 
1973, he saw a nearly healed stasis ulcer on the left ankle 
medially, and diagnosed the veteran with varicose veins with 
incompetent valves, left lower extremity, with recurrent 
stasis ulcers.  Dr. P. recommended high ligation and 
stripping of the greater and lesser saphenous veins, but 
noted that the veteran had been unable to do it at this 
point.  Dr. P. noted that the veteran had been treated with 
Unna boots twelve times since he saw him in January 1973, 
with the last time being in May 1974.  

An August 1974 surgical procedure report by Dr. P. noted that 
he performed vein stripping of the left lower extremity, and 
again diagnosed the veteran with varicose veins of the left 
leg with incompetent valves, and recurrent stasis ulcers.  
Dr. P. again noted that he first saw the veteran in January 
1973, at which point he had varicose veins of the left leg 
with incompetent valves and a large amount of stasis 
dermatitis about the left ankle with a small ulcer; and noted 
that the veteran's left femur fracture treated with an IM 
rod, developed phlebitis postoperatively, and since that time 
he has had difficulty with varicose veins and recurrent 
stasis ulcers over the medial aspect of the left ankle.

A Hospital Summary dated in August 1974 by L.A., M.D., noted 
that the veteran underwent vein ligation and stripping of the 
greater saphenous vein system.  At this examination, the 
veteran reported that he had difficulties with his feet and 
ankle swelling during boot camp training in the Navy in 1965, 
which had recurred on several occasions.  The examiner noted 
that the veteran was discharged from service, and subsequent 
to his discharge, he sustained a fracture involving the left 
femoral shaft which necessitated hospitalization and the 
introduction of a Kuntscher nail.  The examiner noted that 
the nail was removed in June 1970, and the veteran noticed 
more swelling in regards to his left foot, and ankle area, 
with skin reactions and other changes.

A June 1974 VA examination, again noted that the veteran 
complained that he developed varicose veins in his left 
ankle, and stated that his left leg swelled up when he was on 
his feet.  The examiner noted marked swelling of both lower 
legs, and diagnosed the veteran with bilateral hammer toe 
deformities, marked inversion of both feet on weight bearing, 
and noted severe varicosities in both lower legs, more marked 
on the left secondary to edema.

A progress note dated in April 1975, again diagnosed the 
veteran with an ulcer, trophic, medial aspect of the left 
ankle, at which point the veteran noted that he had undergone 
a stripping of the great saphenous vein in 1974, and stated 
that following this surgery the ulcer healed from September 
1974 until February 1975, at which point it recurred, 
together with renewed and greater swelling of his left foot, 
ankle, leg, and thigh.  A hospital summary noted admission in 
April 1975, diagnosed the veteran with venous insufficiency, 
and again provided the same history of a fracture of the left 
femur in 1969, requiring surgical management, with no 
sequela, but noted that in April 1970, a stasis ulcer 
developed on the medial aspect of his left ankle, and noted 
that over the next few years, he developed recurrent ulcers 
and had continual problems with his left leg.  

An August 1975 Hospital Summary by J.B., M.D., again 
diagnosed the veteran with post-traumatic venous 
insufficiency of the left leg with chronic stasis ulcer and 
noted that the veteran stated that in 1965 while in the Army, 
he experienced chronic swelling of the feet.  However, the 
examiner noted that the difficulties really began in 1969 
when he was involved in a car accident and fractured his left 
femur, and developed recurrent ulcers.

Treatment notes from the Salt Lake City VAMC dated from 
January 1999 through August 2006, contain frequent notations 
referencing chronic venous stasis ulcers on the left medial 
malleolus, and also ulcers on the right medial ankle, and 
noted a history of ulceration since the 1970s, noting that 
the ulcers would heal but then break open again.  These 
treatment reports consistently diagnose the veteran with 
chronic venous insufficiency.  A progress note dated in 
February 2004, assessed the veteran with a venous stasis 
ulcer caused by trauma, and a progress note dated in May 
2006, noted that the veteran was status-post left below-the-
knee amputation which took place in April 2006 secondary to 
peripheral vascular disease and non-healing ulcerations; and 
a June 2006 entry noted that the veteran had a past medical 
history of chronic venous insufficiency, causing bilateral 
ankle ulcers and leading to an eventual left below-the-knee 
amputation.

III. Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
2006 change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.

As shown by a summary of the record above, the veteran has 
experienced recurrent problems with ulcers on both his right 
and left ankles from the 1970s up until the present time.  
Unfortunately, the veteran's recurrent left ankle ulcers, 
finally led to a left below-the-knee amputation in April 
2006.  Here, after reviewing the record, the Board finds that 
there is simply no medical evidence of record which relates 
the veteran's current right leg ulcers and left below-the-
knee amputation to the veteran's service-connected weak feet 
with hammer toe deformities.  In fact, numerous doctors have 
consistently attributed the veteran's chronic ulcers and 
resulting left leg below-the-knee amputation to a disease 
process that began when the veteran fractured his left femur 
in a September 1969 car accident.  Specifically, numerous 
physicians have noted that following his left femur fracture, 
the veteran started to develop signs of stasis dermatitis, 
and later ulceration of the left medial lower leg.  See April 
and May 1970 consultations.  For example, R.P., M.D., of the 
surgical clinic, noted that he first saw the veteran in 
January 1973, at which time the veteran stated that he had 
been involved in a car accident three years prior, and that 
he had undergone an open reduction and internal fixation of a 
left femur fracture using an IM rod.  Dr. P. noted that after 
this operation, the veteran reported difficulty with varicose 
veins in his left lower extremity with recurrent stasis 
ulcers over the medial aspect of the left ankle.  Dr. P again 
discussed the etiology of the veteran's recurrent ulcers in 
an August 1974 surgical report, noting that after the 
veteran's left femur fracture was treated with an IM rod, he 
developed phlebitis postoperatively, and stated that since 
that time, the veteran had experienced difficulty with 
varicose veins and recurrent stasis ulcers over the medial 
aspect of the left ankle.  Further, a February 2004 progress 
note from the Salt Lake City VAMC, assessed the veteran with 
a venous stasis ulcer caused by trauma-thus, not related to 
"weak feet" but rather an actual trauma, such as the femur 
fracture.

In addition, regarding the etiology of the veteran's left 
below-the-knee amputation, treatment notes from the Salt Lake 
City VAMC, contain a May 2006 entry stating that the veteran 
was status-post left below-the-knee amputation that took 
place in April 2006 secondary to peripheral vascular disease 
and non healing ulcerations; and a June 2006 entry again 
noted that the veteran had a past medical history of chronic 
venous insufficiency, which caused bilateral ankle ulcers and 
led to an eventual left below-the-knee amputation.  There is 
no medical evidence of record that contradicts these findings 
regarding the origin of the leg amputation, including any 
evidence to suggest his amputation was related to his 
service-connected weak feet with hammer toe deformities.

In summary, the record is devoid of any medical evidence that 
establishes a nexus between the veteran's right leg/ankle 
ulcers or left below-the-knee amputation, and his service-
connected foot disability.  Rather, the evidence shows that 
the etiology of the veteran's recurrent ulcers and resulting 
left below-the-knee amputation is traceable to a post-service 
(September 1969) left femur fracture that resulted in chronic 
venous stasis/chronic venous insufficiency (a failure of the 
valves in the veins of the leg that causes congestion and 
slowing of blood circulation in the veins), thereby causing 
bilateral ankle ulcers, and leading to the eventual 
amputation.  A number of physicians over the years have 
arrived at the same conclusion regarding the etiology of the 
veteran's recurrent ulcers, and there is no contradictory 
evidence in the record.

Therefore, the Board finds that service connection for right 
leg/ankle ulcers, and left below-the-knee amputation, both 
claimed as secondary to service connected weak feet with 
hammer toe deformities, is not warranted.

IV. New and Material Evidence

Pertinent VA regulations state that unless the chairman of 
the Board orders reconsideration, and with a few other 
exceptions not relevant in this case, all Board decisions are 
final on the date stamped on the face of the decision.  See 
38 C.F.R. § 20.1100(a) (2007).  Here, the veteran's claim of 
service connection for varicose veins was denied by a Board 
decision dated in May 1975.  As such, this 1975 decision 
represents a final decision.  In this decision, the Board 
concluded that prior to 1969, there was no indication of 
circulatory problems associated with the veteran's service-
connected weak feet, and noted that the veteran's initial 
vascular problems were reported following a fractured femur 
in September 1969.  The Board noted that phlebitis with 
ulceration described in June 1970 was not an uncommon problem 
secondary to trauma and postsurgical immobilization of the 
affected extremity, and concluded that in the absence of 
circulatory problems prior to the fractured femur, there was 
no basis for concluding that the presently diagnosed varicose 
veins were related to the veteran's service-connected 
bilateral weak feet or in any other way related to service.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the May 1975 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
varicose veins were proximately due to or the result of the 
veteran's service connected bilateral weak feet with hammer 
toe deformities or in any other way related to military 
service.

At the time of the May 1975 Board decision denying service 
connection for varicose veins, the relevant evidence of 
record consisted of the veteran's SMRs, an April 1969 VA 
orthopedic examination by C.L., M.D., which diagnosed the 
veteran with normal knees, and ankles, with no edema, and 
noted a generalized hammer toe configuration that was 
considered to be of no actual clinical significance or 
disability at the present time, and noted a diagnosis of 
bilateral week feet.  Other evidence included May 1970 
progress notes discussing the fractured femur and subsequent 
development of left ankle ulcers with stasis dermatitis; a 
June 1970 VA examination that diagnosed the veteran with 
moderate varicosities on the left medial leg from the ankle 
to the middle lower leg with small ulcer formations; a May 
1974 letter, and an August 1974 medical certificate and 
history both provided by R.P., M.D., discussing the veteran's 
recurrent stasis ulcers and varicose veins; and a June 1974 
VA examination diagnosing the veteran with bilateral hammer 
toe deformities, and severe varicosities of both lower legs; 
and an August 1974 Hospital Summary noting that a vein 
ligation and stripping was performed.  Other evidence of 
record at the time of the Board's 1975 denial consisted of 
statements from the veteran dated in June 1969, April 1970, 
May 1970, August 1974, and March 1975.

Evidence added to the record since the Board's May 1975 
denial includes, a June 1975 statement from the veteran, a 
progress note dated in April 1975 diagnosing the veteran with 
ulcers of the left ankle and edema of the left leg, a 
hospital summary dated in May 1975 diagnosing the veteran 
with venous insufficiency, another hospital summary dated in 
July and August of 1975 again noting post-traumatic venous 
insufficiency etiologically related to a post-service 
fracture of his left femur; a February through March 1979 
Hospital summary again noted chronic venous stasis of the 
left lower extremity, noting that this condition developed 
after his 1969 left femur fracture; progress notes dated in 
April 1979 relating to his venous stasis in the left leg; a 
March 1979 operation report noting a right saphenous vein to 
left femoral vein bypass, an August 1979 VA examination 
diagnosing the veteran with mild hammering of the toes, and 
stasis ulcer left medial malleolus.  Nevertheless, again the 
examiner noted a nexus to the post-service car accident which 
resulted in the fractured left femur, and did not mention any 
etiologically relationship between the veteran's service-
connected bilateral weak feet with hammertoes and his 
varicose veins with stasis dermatitis and ulcers.

Other evidence added to the record since the Board's 1975 
denial, includes a May 1998 physician's statement by S.D., 
M.D., noting a diagnosis of venous stasis ulcer, large and 
painful, on the left leg and recommending a skin graft; and 
outpatient treatment records from the Salt Lake City VA 
medical center (VAMC) dated from January 1999 through August 
2006, noting an amputation of the left leg, and recurrent 
ulcers.

Here, despite the newly added statements from the veteran, 
hospital reports, and evidence from the Salt Lake City VAMC 
noting complaints and treatment related to the veteran's 
varicose veins, left leg, with stasis dermatitis and ulcers, 
and evidence of subsequent complications, none of these newly 
received records addresses the central issue of whether any 
current venous stasis with resulting ulcers began during his 
period of service or whether the venous stasis condition was 
proximately due to or the result of the veteran's service-
connected weak feet with hammer toe deformities.  In fact, as 
noted above, the evidence discussing the etiology of the 
veteran's venous stasis, attributed his disorder to a post-
service left femur fracture.

Thus, the Board finds that the evidence received since the 
May 1975 Board decision is not material because, when 
considered alone or with previous evidence of record, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim--i.e., the newly added evidence 
does not associate the veteran's currently diagnosed venous 
stasis with the veteran's military service, or to his 
service-connected weak feet, and therefore does not raise a 
reasonable possibility of substantiating the claim.  As such, 
the Board finds that new and material evidence to reopen the 
previously denied claim of service connection for varicose 
veins, left leg, with stasis dermatitis and ulcers, has not 
been received, and the application to reopen will therefore 
be denied.

The Board notes that a progress note dated in April 1975 
contains a past medical history as reported by the veteran, 
where the veteran noted that after his discharge in 1969, he 
was examined at the VA hospital and given service connected 
disability for varicose veins in both legs.  Because of this 
statement, the April 1975 hospital summary by T.D., M.D., 
noted that a stasis ulcer developed presumably due to his 
varicose veins which were related to his initial Army 
experience.  However, as mentioned above, the veteran is not 
currently service-connected for his varicose veins, and 
therefore, this statement in a 1975 hospital summary does not 
raise a reasonable possibility of substantiating the claim.

Further, although the veteran's testimony and statements 
provide greater detail regarding his current disabilities, it 
is not new and material evidence.  The determinative, but 
missing, evidence would be medical evidence that the 
veteran's venous stasis began during his period of military 
service or was caused or made worse by service-connected weak 
feet with hammertoe deformities.  The veteran is not 
competent to provide such medical information regarding the 
nature of a disease or its progression; consequently, his 
testimony does not raise a reasonable possibility of 
substantiating his claim.

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claim of 
service connection for varicose veins of the left leg with 
stasis dermatitis and ulcers has not been received, and the 
application to reopen will therefore be denied.  




ORDER

Service connection for a left below-the-knee amputation 
secondary to the service-connected disability of weak feet 
with hammer toe deformities is denied.

Service connection for ulcers of the right leg and ankle 
secondary to the service-connected disability of weak feet 
with hammer toe deformities is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for left leg 
varicose veins with stasis dermatitis and ulcers, the 
application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


